
	

114 HR 2173 IH: Redistricting Reform Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2173
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Ms. Lofgren (for herself, Mr. Brendan F. Boyle of Pennsylvania, Ms. Brownley of California, Mrs. Capps, Mrs. Davis of California, Ms. Edwards, Ms. Eshoo, Mr. Honda, Mr. Larson of Connecticut, Mr. Ted Lieu of California, Mr. Lowenthal, Ms. Norton, Ms. Pelosi, Mr. Price of North Carolina, Mr. Sarbanes, Mr. Schiff, Mr. Swalwell of California, Mr. Thompson of California, Mr. Van Hollen, Mr. Vargas, Mr. Yarmuth, Mr. Grijalva, Mr. Rangel, and Mr. Welch) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require States to conduct Congressional redistricting through independent commissions, and for
			 other purposes.
	
	
		1.Short title; table of contents
 (a)Short TitleThis Act may be cited as the Redistricting Reform Act of 2015. (b)Table of ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Finding of Constitutional authority.
					Title I—Requirements for Congressional Redistricting
					Sec. 101. Limit on congressional redistricting after an apportionment.
					Sec. 102. Requiring congressional redistricting to be conducted through plan of independent State
			 commission.
					Title II—Independent Redistricting Commissions
					Sec. 201. Independent redistricting commission.
					Sec. 202. Establishment of selection pool of individuals eligible to serve as members of
			 commission.
					Sec. 203. Criteria for redistricting plan by independent commission; public notice and input.
					Sec. 204. Establishment of related entities.
					Title III—Role of Courts in Development of Redistricting Plans
					Sec. 301. Enactment of plan developed by 3-judge court.
					Sec. 302. Special rule for redistricting conducted under order of Federal court.
					Title IV—Administrative and Miscellaneous Provisions
					Sec. 401. Payments to States for carrying out redistricting.
					Sec. 402. Civil enforcement.
					Sec. 403. State apportionment notice defined.
					Sec. 404. No effect on elections for State and local office.
					Sec. 405. Effective date.
 2.Finding of Constitutional authorityCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out Congressional redistricting after an apportionment of Members of the House of Representatives because—
 (1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Members of the House of Representatives; and
 (2)the authority granted to Congress under section 5 of the fourteenth amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number.
			IRequirements for Congressional Redistricting
 101.Limit on congressional redistricting after an apportionmentThe Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), is amended by adding at the end the following: A State which has been redistricted in the manner provided by law after an apportionment under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), may not be redistricted again until after the next apportionment of Representatives under such section, unless a court requires the State to conduct such subsequent redistricting to comply with the Constitution or to enforce the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.)..
			102.Requiring congressional redistricting to be conducted through plan of independent State commission
 (a)Use of Plan RequiredNotwithstanding any other provision of law, any Congressional redistricting conducted by a State shall be conducted in accordance with—
 (1)the redistricting plan developed and enacted into law by the independent redistricting commission established in the State, in accordance with title II; or
 (2)if a plan developed by such commission is not enacted into law, the redistricting plan developed and enacted into law by a 3-judge court of the United States District Court for the District of Columbia, in accordance with section 301.
 (b)Conforming amendmentSection 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the law thereof and inserting: in the manner provided by the Redistricting Reform Act of 2015.
				IIIndependent Redistricting Commissions
			201.Independent redistricting commission
				(a)Appointment of members
 (1)In generalThe nonpartisan agency established or designated by a State under section 204(a) shall establish an independent redistricting commission for the State, which shall consist of 12 members appointed by the agency as follows:
 (A)The agency shall appoint 4 members on a random basis from the majority category of the approved selection pool (as described in section 202(b)(1)(A)).
 (B)The agency shall appoint 4 members on a random basis from the minority category of the approved selection pool (as described in section 202(b)(1)(B)).
 (C)The agency shall appoint 4 members on a random basis from the independent category of the approved selection pool (as described in section 202(b)(1)(C)).
 (2)Appointment of alternates to serve in case of vacanciesAt the time the agency appoints the members of the independent redistricting commission under paragraph (1) from each of the categories referred to in such paragraph, the agency shall, on a random basis, designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (3).
 (3)VacancyIf a vacancy occurs in the commission with respect to a member who was appointed from one of the categories referred to in paragraph (1), the nonpartisan agency shall fill the vacancy by appointing, on a random basis, one of the 2 alternates from such category who was designated under paragraph (2). At the time the agency appoints an alternate to fill a vacancy under the previous sentence, the agency shall designate, on a random basis, another individual from the same category to serve as an alternate member, in accordance with paragraph (2).
					(b)Procedures for Conducting Commission Business
 (1)ChairMembers of an independent redistricting commission established under this section shall select by majority vote one member who was appointed from the independent category of the approved selection pool described in section 202(b)(1)(C) to serve as chair of the commission. The commission may not take any action to develop a redistricting plan for the State under section 203 until the appointment of the commission’s chair.
 (2)Requiring majority approval for actionsThe independent redistricting commission of a State may not publish and disseminate any draft or final redistricting plan, or take any other action, without the approval of at least—
 (A)a majority of the whole membership of the commission; and (B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 202(b)(1).
 (3)QuorumA majority of the members of the commission shall constitute a quorum. (c)Staff; Contractors (1)StaffThe independent redistricting commission of a State may appoint and set the pay of such staff as it considers appropriate, subject to State law.
 (2)ContractorsThe independent redistricting commission of a State may enter into such contracts with vendors as it considers appropriate, subject to State law, except that any such contract shall be valid only if approved by the vote of a majority of the members of the commission, including at least one member appointed from each of the categories of the approved selection pool described in section 202(b)(1).
 (3)Goal of impartialityThe commission shall take such steps as it considers appropriate to ensure that any staff appointed under this subsection, and any vendor with whom the commission enters into a contract under this subsection, will work in an impartial manner, and may require any person who applies for an appointment to a staff position or for a vendor’s contract with the commission to provide information on the person’s history of political activity (including donations to candidates, political committees, and political parties) as a condition of the appointment or the contract.
					(d)Termination
 (1)In generalThe independent redistricting commission of a State shall terminate on the earlier of— (A)June 14 of the following year ending in the numeral zero; or
 (B)the day on which the nonpartisan agency established or designated by a State under section 204(a) has, in accordance with section 202(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 204(b).
 (2)Preservation of recordsThe State shall ensure that the records of the independent redistricting commission are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to Congressional redistricting in the State.
					202.Establishment of selection pool of individuals eligible to serve as members of commission
				(a)Criteria for Eligibility
 (1)In generalAn individual is eligible to serve as a member of an independent redistricting commission if the individual meets each of the following criteria:
 (A)As of the date of appointment, the individual is registered to vote in elections for Federal office held in the State.
 (B)During the 3-year period ending on the date of the individual’s appointment, the individual has been continuously registered to vote with the same political party, or has not been registered to vote with any political party.
 (C)The individual submits to the nonpartisan agency established or designated by a State under section 203, at such time and in such form as the agency may require, an application for inclusion in the selection pool under this section, and includes with the application a written statement containing the following information and assurances:
 (i)A statement of the political party with which the individual is affiliated, if any. (ii)An assurance that the individual shall commit to carrying out the individual’s duties under this Act in an honest, independent, and impartial fashion, and to upholding public confidence in the integrity of the redistricting process.
 (iii)An assurance that, during the covered periods described in paragraph (3), the individual has not taken and will not take any action which would disqualify the individual from serving as a member of the commission under paragraph (2).
 (2)DisqualificationsAn individual is not eligible to serve as a member of the commission if any of the following applies during any of the covered periods described in paragraph (3):
 (A)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds public office or is a candidate for election for public office.
 (B)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual serves as an officer of a political party or as an officer, employee, or paid consultant of a campaign committee of a candidate for public office.
 (C)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds a position as a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or an equivalent State or local law.
 (D)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an employee of an elected public official, a contractor with the legislature of the State, or a donor to the campaign of any candidate for public office (other than a donor who, during any of such covered periods, gives an aggregate amount of $20,000 or less to the campaigns of all candidates for all public offices).
 (3)Covered periods describedIn this subsection, the term covered period means, with respect to the appointment of an individual to the commission, any of the following: (A)The 5-year period ending on the date of the individual’s appointment.
 (B)The period beginning on the date of the individual’s appointment and ending on August 14 of the next year ending in the numeral one.
 (C)The 5-year period beginning on the day after the last day of the period described in subparagraph (B).
 (4)Immediate family member definedIn this subsection, the term immediate family member means, with respect to an individual, a father, stepfather, mother, stepmother, son, stepson, daughter, stepdaughter, brother, stepbrother, sister, stepsister, husband, wife, father-in-law, or mother-in-law.
					(b)Development and Submission of Selection Pool
 (1)In generalNot later than June 15 of each year ending in the numeral zero, the nonpartisan agency established or designated by a State under section 204(a) shall develop and submit to the Select Committee on Redistricting for the State established under section 204(b) a selection pool of 36 individuals who are eligible to serve as members of the independent redistricting commission of the State under this Act, consisting of individuals in the following categories:
 (A)A majority category, consisting of 12 individuals who are affiliated with the political party with the largest percentage of the registered voters in the State who are affiliated with a political party (as determined with respect to the most recent statewide election for Federal office held in the State for which such information is available).
 (B)A minority category, consisting of 12 individuals who are affiliated with the political party with the second largest percentage of the registered voters in the State who are affiliated with a political party (as so determined).
 (C)An independent category, consisting of 12 individuals who are not affiliated with either of the political parties described in subparagraph (A) or subparagraph (B).
 (2)Factors taken into account in developing poolIn selecting individuals for the selection pool under this subsection, the nonpartisan agency shall—
 (A)to the maximum extent practicable, ensure that the pool reflects the representative demographic groups (including races, ethnicities, and genders) and geographic regions of the State; and
 (B)take into consideration the analytical skills of the individuals selected in relevant fields (including mapping, data management, law, community outreach, demography, and the geography of the State) and their ability to work on an impartial basis.
 (3)Determination of political party affiliation of individuals in selection poolFor purposes of this section, an individual shall be considered to be affiliated with a political party on the basis of the information the individual provides in the application submitted under subsection (a)(1)(D).
 (4)Encouraging residents to apply for inclusion in poolThe nonpartisan agency shall take such steps as may be necessary to ensure that residents of the State across various geographic regions and demographic groups are aware of the opportunity to serve on the independent redistricting commission, including publicizing the role of the panel and using newspapers, broadcast media, and online sources, including ethnic media, to encourage individuals to apply for inclusion in the selection pool developed under this subsection.
 (5)Report on establishment of selection poolAt the time the nonpartisan agency submits the selection pool to the Select Committee on Redistricting under paragraph (1), it shall publish a report describing the process by which the pool was developed, and shall include in the report a description of how the individuals in the pool meet the eligibility criteria of subsection (a) and of how the pool reflects the factors the agency is required to take into consideration under paragraph (2).
					(6)Action by Select Committee
 (A)In generalNot later than 14 days after receiving the selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—
 (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 201(a)(1); or
 (ii)reject the pool, in which case the nonpartisan agency shall develop and submit a replacement selection pool in accordance with subsection (c).
 (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.
						(c)Development of Replacement Selection Pool
 (1)In generalIf the Select Committee on Redistricting rejects the selection pool submitted by the nonpartisan agency under subsection (b), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (5) of subsection (b). The replacement pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b), so long as at least one of the individuals in the replacement pool was not included in such rejected pool.
					(2)Action by Select Committee
 (A)In generalNot later than 14 days after receiving the replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—
 (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 201(a)(1); or
 (ii)reject the pool, in which case the nonpartisan agency shall develop and submit a second replacement selection pool in accordance with subsection (d).
 (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.
						(d)Development of Second Replacement Selection Pool
 (1)In generalIf the Select Committee on Redistricting rejects the replacement selection pool submitted by the nonpartisan agency under subsection (c), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a second replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (5) of subsection (b). The second replacement selection pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b) or the rejected replacement selection pool submitted under subsection (c), so long as at least one of the individuals in the replacement pool was not included in either such rejected pool.
					(2)Action by Select Committee
 (A)In generalNot later than 14 days after receiving the second replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—
 (i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 201(a)(1); or
 (ii)reject the pool, in which case— (I)the nonpartisan agency shall not develop or submit any other selection pool for purposes of this Act; and
 (II)the United States District Court for the District of Columbia shall develop and enact the redistricting plan for the State, in accordance with section 301.
 (B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.
						203.Criteria for redistricting plan by independent commission; public notice and input
				(a)Development of redistricting plan
 (1)CriteriaThe independent redistricting commission of a State shall develop a redistricting plan for the State in accordance with the following criteria, prioritized according to the following order:
 (A)Districts shall each have equal population per representative as nearly as practicable, in accordance with the Constitution of the United States.
 (B)To the extent not inconsistent with the above criteria, districts shall comply with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).
 (C)To the extent not inconsistent with the above criteria, districts shall be geographically contiguous.
 (D)To the extent practicable and not inconsistent with the above criteria, district boundaries shall minimize the division of any community of interest, municipality, county, or neighborhood. For purposes of this subparagraph, a community of interest is a contiguous population which shares common social or economic interests that should be included within a single district for purposes of its effective and fair representation. Examples of such shared interests are those common to an urban area, a rural area, an industrial area, or an agricultural area, and those common to areas in which the people share similar living standards, use the same transportation facilities, have similar work opportunities, or have access to the same media of communication relevant to the election process. Communities of interest shall not include relationships with political parties, incumbent officeholders, or political candidates.
 (E)To the extent practicable and not inconsistent with the above criteria, districts shall be geographically compact such that nearby areas of population are not bypassed for more distant areas of population.
 (2)Factors prohibited from considerationIn developing the redistricting plan for the State, the independent redistricting commission may not take into consideration any of the following factors, except to the extent necessary to comply with the Voting Rights Act of 1965:
 (A)The political party affiliation or voting history of the population of a district. (B)The residence of any Member of the House of Representatives or candidate.
						(b)Public notice and input
 (1)Use of open and transparent processThe independent redistricting commission of a State shall hold each of its meetings in public, shall solicit and take into consideration comments from the public throughout the process of developing the redistricting plan for the State, and shall carry out its duties in an open and transparent manner which provides for the widest public dissemination reasonably possible of its proposed and final redistricting plans.
 (2)WebsiteThe commission shall maintain a public Internet site which is not affiliated with or maintained by the office of any elected official and which includes the following features:
 (A)General information on the commission and its members, including contact information. (B)An updated schedule of commission hearings and activities, including deadlines for the submission of comments.
 (C)All draft redistricting plans developed by the commission under subsection (c) and the final redistricting plan developed under subsection (d).
 (D)Live streaming of commission hearings and an archive of previous meetings and other commission records.
 (E)A method by which members of the public may submit comments directly to the commission. (F)Access to the demographic data used by the commission to develop the proposed redistricting plans, together with any software used to draw maps of proposed districts.
 (3)Public comment periodThe commission shall solicit, accept, and consider comments from the public with respect to its duties, activities, and procedures at any time during the period—
 (A)which begins on January 1 of the year ending in the numeral one; and (B)which ends 7 days before the date of the meeting at which the commission shall vote on approving the final redistricting plan for enactment into law under subsection (d)(2).
 (4)Meetings and hearings in various geographic locationsTo the greatest extent practicable, the commission shall hold its meetings and hearings in various geographic regions and locations throughout the State.
					(c)Development and Publication of Preliminary Redistricting Plan
 (1)In generalPrior to developing and publishing a final redistricting plan under subsection (d), the independent redistricting commission of a State shall develop and publish a preliminary redistricting plan.
					(2)Minimum public hearings prior to development
 (A)3 hearings requiredPrior to developing a preliminary redistricting plan under this subsection, the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the potential contents of redistricting plans for the State and the process by which the commission will develop the preliminary plan under this subsection.
 (B)Minimum period for notice prior to hearingsThe commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the date, time, and location of each of the hearings held under this paragraph not fewer than 14 days prior to the date of the hearing.
						(3)Publication of preliminary plan
 (A)In generalThe commission shall post the preliminary redistricting plan developed under this subsection, together with a report that includes the commission’s responses to any public comments received under subsection (b)(3), on the website maintained under subsection (b)(2), and shall provide for the publication of each such plan in newspapers of general circulation throughout the State.
 (B)Minimum period for notice prior to publicationNot fewer than 14 days prior to the date on which the commission posts and publishes the preliminary plan under this paragraph, the commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the pending publication of the plan.
 (4)Minimum period for public comment after publication of planThe commission shall accept and consider comments from the public with respect to the preliminary redistricting plan published under paragraph (3) for not fewer than 30 days after the date on which the plan is published.
					(5)Post-publication hearings
 (A)3 hearings requiredAfter posting and publishing the preliminary redistricting plan under paragraph (3), the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the preliminary plan.
 (B)Minimum period for notice prior to hearingsThe commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the date, time, and location of each of the hearings held under this paragraph not fewer than 14 days prior to the date of the hearing.
 (6)Permitting multiple preliminary plansAt the option of the commission, after developing and publishing the preliminary redistricting plan under this subsection, the commission may develop and publish subsequent preliminary redistricting plans, so long as the process for the development and publication of each such subsequent plan meets the requirements set forth in this subsection for the development and publication of the first preliminary redistricting plan.
					(d)Process for Enactment of Final Redistricting Plan
 (1)In generalAfter taking into consideration comments from the public on any preliminary redistricting plan developed and published under subsection (c), the independent redistricting commission of a State shall develop and publish a final redistricting plan for the State.
 (2)Meeting; final voteNot later than August 15 of each year ending in the numeral one, the commission shall hold a public hearing at which the members of the commission shall vote on approving the final plan for enactment into law.
 (3)Publication of plan and accompanying materialsNot fewer than 14 days before the date of the meeting under paragraph (2), the commission shall provide the following information to the public through the website maintained under subsection (b)(2), as well as through newspapers of general circulation throughout the State:
 (A)The final redistricting plan, including all relevant maps. (B)A report by the commission to accompany the plan which provides the background for the plan and the commission’s reasons for selecting the plan as the final redistricting plan, including responses to the public comments received on any preliminary redistricting plan developed and published under subsection (c).
 (C)Any dissenting or additional views with respect to the plan of individual members of the commission.
 (4)EnactmentThe final redistricting plan developed and published under this subsection shall be deemed to be enacted into law if—
 (A)the plan is approved by a majority of the whole membership of the commission; and (B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 202(b)(1) approves the plan.
 (e)DeadlineThe independent redistricting commission of a State shall approve a final redistricting plan for the State not later than August 15 of each year ending in the numeral one.
				204.Establishment of related entities
				(a)Establishment or Designation of Nonpartisan Agency of State Legislature
 (1)In generalEach State shall establish a nonpartisan agency in the legislative branch of the State government to appoint the members of the independent redistricting commission for the State in accordance with section 201.
 (2)Nonpartisanship describedFor purposes of this subsection, an agency shall be considered to be nonpartisan if under law the agency—
 (A)is required to provide services on a nonpartisan basis; (B)is required to maintain impartiality; and
 (C)is prohibited from advocating for the adoption or rejection of any legislative proposal. (3)Designation of existing agencyAt its option, a State may designate an existing agency in the legislative branch of its government to appoint the members of the independent redistricting commission plan for the State under this Act, so long as the agency meets the requirements for nonpartisanship under this subsection.
 (4)Termination of agency specifically established for redistrictingIf a State does not designate an existing agency under paragraph (3) but instead establishes a new agency to serve as the nonpartisan agency under this section, the new agency shall terminate upon the enactment into law of the redistricting plan for the State.
 (5)DeadlineThe State shall meet the requirements of this subsection not later than each August 15 of a year ending in the numeral nine.
					(b)Establishment of Select Committee on Redistricting
 (1)In generalEach State shall appoint a Select Committee on Redistricting to approve or disapprove a selection pool developed by the independent redistricting commission for the State under section 202.
 (2)AppointmentThe Select Committee on Redistricting for a State under this subsection shall consist of the following members:
 (A)1 member of the upper house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the upper house.
 (B)1 member of the upper house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the upper house.
 (C)1 member of the lower house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the lower house.
 (D)1 member of the lower house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the lower house.
 (3)Special rule for States with unicameral legislatureIn the case of a State with a unicameral legislature, the Select Committee on Redistricting for the State under this subsection shall consist of the following members:
 (A)2 members of the State legislature appointed by the leader of the party with the greatest number of seats in the legislature.
 (B)2 members of the State legislature appointed by the leader of the party with the second greatest number of seats in legislature.
 (4)DeadlineThe State shall meet the requirements of this subsection not later than each January 15 of a year ending in the numeral zero.
					IIIRole of Courts in Development of Redistricting Plans
			301.Enactment of plan developed by 3-judge court
 (a)Development of PlanIf any of the triggering events described in subsection (c) occur with respect to a State— (1)not later than December 15 of the year in which the triggering event occurs, the United States District Court for the District of Columbia, acting through a 3-judge court convened pursuant to section 2284 of title 28, United States Code, shall develop and publish the congressional redistricting plan for the State; and
 (2)the plan developed and published by the Court under this subsection shall be deemed to be enacted on the date on which the Court publishes the plan.
					(b)Procedures for Development of Plan
 (1)CriteriaIt is the sense of Congress that, in developing a redistricting plan for a State under this section, the Court should adhere to the same terms and conditions that applied (or that would have applied, as the case may be) to the development of a plan by the independent redistricting commission of the State under section 203(a).
 (2)Access to information and records of commissionThe Court shall have access to any information, data, software, or other records and material that was used (or that would have been used, as the case may be) by the independent redistricting commission of the State in carrying out its duties under this Act.
 (c)Triggering Events DescribedThe triggering events described in this subsection are as follows: (1)The failure of the State to establish or designate a nonpartisan agency of the State legislature under section 204(a) prior to the expiration of the deadline set forth in section 204(a)(5).
 (2)The failure of the State to appoint a Select Committee on Redistricting under section 204(b) prior to the expiration of the deadline set forth in section 204(b)(4).
 (3)The failure of the Select Committee on Redistricting to approve any selection pool under section 202 prior to the expiration of the deadline set forth for the approval of the second replacement selection pool in section 202(d)(2).
 (4)The failure of the independent redistricting commission of the State to approve a final redistricting plan for the State prior to the expiration of the deadline set forth in section 203(e).
 302.Special rule for redistricting conducted under order of Federal courtIf a Federal court requires a State to conduct redistricting subsequent to an apportionment of Representatives in the State in order to comply with the Constitution or to enforce the Voting Rights Act of 1965, section 203 shall apply with respect to the redistricting, except that the court may revise any of the deadlines set forth in such section if the court determines that a revision is appropriate in order to provide for a timely enactment of a new redistricting plan for the State.
			IVAdministrative and Miscellaneous Provisions
			401.Payments to States for carrying out redistricting
 (a)Authorization of paymentsSubject to subsection (d), not later than 30 days after a State receives a State apportionment notice, the Election Assistance Commission shall make a payment to the State in an amount equal to the product of—
 (1)the number of Representatives to which the State is entitled, as provided under the notice; and (2)$150,000.
 (b)Use of fundsA State shall use the payment made under this section to establish and operate the State’s independent redistricting commission, to implement the State redistricting plan, and to otherwise carry out Congressional redistricting in the State.
 (c)No payment to states with single memberThe Election Assistance Commission shall not make a payment under this section to any State which is not entitled to more than one Representative under its State apportionment notice.
 (d)Requiring Submission of Selection Pool as Condition of PaymentThe Election Assistance Commission may not make a payment to a State under this section until the State certifies to the Commission that the nonpartisan agency established or designated by a State under section 204(a) has, in accordance with section 202(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 204(b).
 (e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section.
				402.Civil enforcement
				(a)Civil Enforcement
 (1)Actions by Attorney GeneralThe Attorney General may bring a civil action in an appropriate district court for such relief as may be appropriate to carry out this Act.
 (2)Availability of private right of actionAny citizen of a State who is aggrieved by the failure of the State redistricting plan which is enacted into law under section 203 to meet the requirements for such a plan under this Act may bring a civil action in an appropriate district court for such relief as may be appropriate to remedy the failure, so long as the individual brings the action during the 45-day period which begins on the date on which the plan is enacted into law.
 (b)Expedited ConsiderationIn any action brought forth under this section, the following rules shall apply: (1)The action shall be filed in the United States District Court for the District of Columbia and shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code.
 (2)The 3-judge court shall consolidate actions brought for relief under subsection (b)(1) with respect to the same State redistricting plan.
 (3)A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate.
 (4)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision.
 (5)It shall be the duty of the district court and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.
 (c)Attorney’s FeesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney fees, including litigation expenses, and costs.
				(d)Relation to Other Laws
 (1)Rights and remedies additional to other rights and remediesThe rights and remedies established by this section are in addition to all other rights and remedies provided by law, and neither the rights and remedies established by this section nor any other provision of this Act shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).
 (2)Voting Rights Act of 1965Nothing in this Act authorizes or requires conduct that is prohibited by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).
 403.State apportionment notice definedIn this Act, the State apportionment notice means, with respect to a State, the notice sent to the State from the Clerk of the House of Representatives under section 22(b) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), of the number of Representatives to which the State is entitled.
 404.No effect on elections for State and local officeNothing in this Act or in any amendment made by this Act may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections.
 405.Effective dateThis Act and the amendments made by this Act shall apply with respect to redistricting carried out pursuant to the decennial census conducted during 2020 or any succeeding decennial census.
			
